MOLLOY, J.
(dissenting) :
I am unable to agree with the result reached by the majority. It seems to me that the pertinent statute clearly gives the approximately six hundred property owners, who petitioned for re-evaluation, a right to be heard before the State Board of Property Tax Appeals and that failure to give them notice of this hearing renders the increase in assessments as to their properties a nullity.
The appeal taken by the State Department of Property Valuation was in pursuance of A.R.S. § 42-245, subsec. B, as amended, which reads as follows:
“In all cases where the county board has ordered a reduction in valuation of any property, the assessor or the department may appeal such decision to the state board in the same manner as provided in subsection A of this section. In the event of an appeal by the assessor or the department, a copy of the petition shall be transmitted by certified or registered mail on or before the date of the filing of the petition to the listed owner of the prop*575erty which is the subject of the appeal at the address shown on the then existing tax roll. The property owner shall be a party to any proceedings in the appeal. [Emphasis added.]
The record makes it clear that no notice of any kind was given to the owners of the properties affected as to the hearing held before the Board of Property Tax Appeals on July 22, 1968, at which hearing this Board decided to reverse the decision of the Yuma County Board of Equalization and restore the values originally set by the Department of Property Valuation. Approximately 1,800 parcels were affected by this order. The order disposed of petitions then pending before the local board which pertained to approximately 600 parcels.
I cannot quarrel with the decision of the majority insofar as it holds that property owners who did not protest their original evaluations did not have to be given notice of this hearing. This is not, however, as found by the majority, because the Board had no power to grant an across-the-board decrease in evaluations. The statute provides :
“A. The board of supervisors of the county shall constitute the county board of equalization, and the clerk of the board of supervisors shall be its clerk.
“B. The board of equalization shall meet on June 1 each year and shall continue in session from time to time until its business is completed, which shall be not later than June 25, at which time it shall adjourn. During the year 1968 the county board shall meet at such additional times as may be necessary to hear all petitions properly filed with it as provided in this article. The board shall meet on the first Monday in July following and shall determine whether or not the raises and increases in valuations proposed at its June session shall stand.
“C. At its June session the county board may change any valuation of property valued by the assessor.” [Emphasis added.] 13 A.R.S. § 42-241, as amended.
Generally, when the power to “equalize” taxes is granted to a local board, courts have considered that such board has the power to raise or lower valuations generally, so as to equalize them, though not necessarily to change individual assessments. See, e. g., Suydam v. Merrick County, 19 Neb. 155, 27 N.W. 142 (1886); Hansen v. Wilder, 76 S.D. 438, 80 N.W.2d 306 (1957); Ballard County v. Citizens State Bank of Wickliffe, 261 S.W.2d 420 (Ky.1953); and 84 C.J.S. Taxation § 493, p. 931.
The broad power and responsibility cast by our statute upon the county board of equalization grants to that board the power both to equalize taxes generally throughout the county and also to give relief to particular complaining property owners. If it acts in the former capacity, its actions are legal, but, on an appeal to the State Board, it would be extremely onerous to require the giving of individual notice to every property owner affected by the appeal, including those who did not appear in any way before the local board. I would have no disagreement with a decision that notice of the appeal to the board of supervisors itself, as was given in this case, is sufficient as to those who never appeared to contest. See Ogletree v. Woodward, 150 Ga. 691, 105 S.E. 243 (1920).
However, in the case of those property owners who petitioned for relief, in pursuance of § 42-221, subsec. D, and who won their cases before the local board, certainly there should be observance of the required notice of the appeal hearing. The quoted portions, supra, of A.R.S. § 42-245 clearly require such notice in these cases, and I see no reason to ignore the law because there are 600 petitioners. In the abstract, one would conjecture that there may be a positive correlation between the degree of a wrong committed and the number of petitioners who consider themselves aggrieved.
The previous decision of our Supreme Court in Yuma County v. Arizona Edison Company, 65 Ariz. 332, 180 P.2d 868 (1947), seems controlling. In that case, our Court *576dealt with a similar requirement of notice then contained within § 73-108 A.C.A.1939 [now A.R.S. § 42-144]. This notice requirement is substantially the same as here pertinent.1 The function of the State Board, while acting as a board of equalization under § 42-144 is not dissimilar from its function while sitting as a board of appeal under § 42-245. What differences in function there may be are not such as to militate towards a notice requirement in the former and not in the latter. In Arizona Edison, supra, the Court held that the failure to follow the notice requirement rendered its action in raising an assessment a “nullity.” [65 Ariz. at 335, 180 P.2d 868] This decision seems in line with decisions from other jurisdictions. See 84 C.J.S. Taxation § 503 (b), p. 947. That there was one large property owner in Arizona Edison, supra, rather than 600 smaller ones as in this, should not mandate a different result.
The majority opinion indicates that the opinion rendered is “without prejudice” to the right of the property owners to subsequently challenge “the question of notice or due process in his individual case.” While, undoubtedly, this opinion leaves the right to future litigation open, it cannot remove the “prejudice” that results from the mandate issued by our Supreme Court. Under the statutory procedure, the 600 petitioners had won their cases, and no further affirmative action on their parts would have been necessary. Contrariwise, because of this order, the best that they can do is to pay their taxes under protest, if they happen to have the funds available, and litigate to get them back. See A.R.S. § 42-245, subsec. C.
While the decision rendered by the majority is a practical one, and the result, undoubtedly, of the exigency of ruling soon enough to permit tax rolls to be timely prepared, it is not in accord with fundamental concepts of fair play. The writ should have been denied insofar as the 600 petitioning property owners are concerned.

. “The state board of property tax appeals may at any time require any county board of supervisors or the clerk thereof and the department to furnish statements showing the valuation of the property of any person within any county or within the state. The board shall consider and equalize such valuations and after hearing may increase or decrease the valuation of the property of any person, provided that no increase in any valuation shall he made without first giving at least five days’ notice, hy certified or registered letter to the owner of the property to he affected at his address shown on the then existing taw roll, of its intention to do so and of the time and place of the hearing of the hoard at which such increase is proposed to he acted upon. The oioner of the property so affected may appear at the hearing and he heard in protest of any such proposed increase.’’ [Emphasis added.] 13 A.R.S. § 42-144, as amended.